

116 HR 3047 IH: U.S.—Ukraine Security Cooperation Enhancement Act
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3047IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. McCaul (for himself, Mr. Engel, Mr. Kinzinger, and Mr. Keating) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide support to Ukraine to defend its independence, sovereignty, and territorial integrity,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S.—Ukraine Security Cooperation Enhancement Act. 2.FindingsCongress finds the following:
 (1)In fiscal year 2019, the United States provided Ukraine with $423,400,000 in security assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) and section 23 of the Arms Export Control Act (22 U.S.C. 2763).
 (2)Ukraine has been a longstanding NATO-aspirant country and the United States has consistently welcomed Ukraine’s NATO aspirations, reaffirmed by the 2008 Bucharest Declaration.
 (3)Ukraine has contributed substantially to Euro-Atlantic peace and security through participation in missions for the Resolute Support Mission in Afghanistan and with the multinational NATO forces in Kosovo.
 3.Sense of CongressIt is the sense of Congress that United States assistance to Ukraine under chapter 5 of part II of the Foreign Assistance Act of 1961 and the Arms Export Control Act should be increased to provide opportunities to establish and build long-term bilateral defense relationships and to achieve important goals, including the effective use, security, and storage of United States-origin defense articles.
 4.Statement of policyIt shall be the policy of the United States to— (1)support Ukraine’s sovereignty, independence, and territorial integrity within its internationally recognized borders;
 (2)support the right of the people of Ukraine to freely determine their future and make independent, sovereign choices on foreign and security policy, including with respect to their country's relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries;
 (3)support Ukraine’s right to defend itself against Russian aggression through the delivery of United States security assistance;
 (4)support Ukraine's Euro-Atlantic and European integration; (5)reject any territorial changes effected by force, including the illegal invasions and occupations of Crimea and the Donbass by the Russian Federation and Russian-backed separatists;
 (6)condemn the ongoing detentions of the 24 Ukrainian sailors taken during the November 25, 2018, attack by Russia in the Kerch Strait;
 (7)urge Russia to fully implement the Minsk II process of February 11, 2015, support the establishment of international security mechanisms in the Donbass, and ensure the safe and dignified return of internally displaced persons and refugees, all of which are important for lasting peace and security on the ground;
 (8)support continued development of democratic values in Ukraine, including strengthening rule of law, public sector transparency and accountability, as well as anticorruption efforts; and
 (9)in consultation with the Government of Ukraine, enhance Ukraine’s deterrence, resilience, and self-defense, including through appropriate arms transfers and sales of lethal defense articles for Ukraine’s armed forces, as well as improve Ukraine’s ability to respond to Russian-supported cyber attacks, so that it can defend against threats to its people, territorial integrity, or national security.
 5.Major non-NATO ally status for UkraineDuring the period beginning on the date of the enactment of this Act and ending on the date on which Ukraine accedes to the North Atlantic Treaty Organization as referenced in the 2008 Bucharest Summit Declaration, the President may determine that, for purposes of the transfer or possible transfer of defense articles or defense services under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other provision of law, Ukraine shall be treated as a major non-NATO ally, as defined in section 644(q) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403 (q)).
 6.Modification to authority to provide security assistance to UkraineSection 1250(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1086) is amended—
 (1)by striking and small arms and inserting small arms; and (2)by striking the period at the end and inserting the following: , anti-tank weapons systems, anti-ship weapons systems, and anti-aircraft weapons systems..
			7.Report relating to security assistance for Ukraine
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other appropriate United States departments and agencies, shall submit to Congress a report reviewing United States security assistance to the Government of Ukraine that includes each of the following:
 (1)A detailed review of all United States security assistance programs to the Government of Ukraine, from fiscal year 2014 to the date of the submission of the report.
 (2)An assessment of threats to Ukrainian independence, sovereignty, and territorial integrity. (3)An assessment of Ukraine’s needs for lethal defense articles for offensive and defensive needs.
 (4)An assessment of Ukraine’s asymmetric capabilities to counter Russian hybrid warfare and aggression.
 (5)An assessment of the international military education and training programs offered to Ukraine by the United States and options for increasing these programs.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.
			